Douglas, J.
We have granted jurisdiction in this case on only one issue of law. The question before us is whether the parents of a minor child who is injured by a third-party tortfeasor may recover damages in a derivative action for loss of filial consortium. In this context, loss of “consortium” would include the parent’s loss of the services, society, companionship, comfort, love and solace of the injured child. We are convinced that the right to recover for such a loss has existed in Ohio for some time and, today, we expressly recognize that such losses are compensable in Ohio. Accordingly, we affirm the judgment of the court of appeals on this question.
Ohio has long recognized the right of a parent to maintain a derivative action against a third-party tortfeasor who injures the parent’s minor child. See, e.g., Grindell v. Huber (1971), 28 Ohio St.2d 71, 57 O.O.2d 259, 275 N.E.2d 614, and Whitehead v. Gen. Tel. Co. (1969), 20 Ohio St.2d 108, 49 O.O.2d 435, 254 N.E.2d 10. See, also, Norvell v. Cuyahoga Cty. Hosp. (1983), 11 Ohio App.3d 70, 11 OBR 120, 463 N.E.2d 111. We have held that the parent may maintain the action for the child’s medical expenses, and for the parent’s loss of the child’s “services.” Grindell, supra, at paragraph one of the syllabus; Whitehead, supra, at paragraph three of the syllabus. However, none of our cases has specifically limited the parent’s right to maintain the derivative action to recovery of losses of only a pecuniary nature.
In Clark v. Bayer (1877), 32 Ohio St. 299, a grandfather, standing in loco parentis to his two infant grandchildren, brought suit against the children’s abductors, claiming that the tortfeasors had wrongfully deprived him of the “possession” and “services” of the children. The plaintiff-grandfather alleged that he had expended time and money to recover “possession” of the children and had borne the expenses of nursing them back to health. Plaintiff did not aver in his complaint that he was deprived of any actual services, or that the infant *247children were capable of rendering valuable services. Nevertheless, the court in Clark held, as to loss of “services, ” that the plaintiff had alleged facts sufficient to maintain the claim. Id. at paragraph four of the syllabus. In the text of the opinion, the court stated:
“At common law, a parent has an action for the seduction of his child, to whose services he is entitled. Analogous to the injury occasioned by seduction, is that of the abduction of a minor child from its father, or one having it in lawful charge. To recognize the doctrine that one standing in loco parentis, clothed with the lawful custody of an infant under five years old, has no legal capacity to sue or maintain an action for damages, either general or special, against the child thief, would be an unwarranted restriction upon the common-law rights of the citizen. It would be no less restrictive, to hold that no action can be maintained for such course, by reason of the fact that the infant, because of its tender years, is unable to render any valuable services. The action rests upon the right to service, and not upon actual services.
it• ‡ * *
“On demurrer, an averment that the wrongful act complained of was done to deprive plaintiff of the services of the minors, without averring their ability to serve him, or the nature of the services of which he was deprived, is sufficient on the question of per quod servitium amisit.

a * * *

“The right to the custody of the infants, and their services as an incident thereto, is the gravamen of the action. Actual loss of services is not an essential allegation to enable plaintiff to maintain his action.
“But whether damages, other than compensatory, may be recovered, we do not say, for the reason that such question is not necessarily before us now for determination.” (Emphasis added.) Id. at 311-313.
Appellee suggests that Clark supports the proposition that this court has historically recognized the right of a parent to pursue recovery for nonpecuniary losses such as loss of society and companionship arising from a tortfeasor’s conduct which affects the parent-child relationship. In this regard, the court in Clark did recognize a “parental” right to maintain a general damage claim based upon “the right to service,” despite acknowledging that the infant children were incapable of rendering valuable services. Thus, the only “services” that the infant children could realistically have provided the plaintiff during the period of abduction were society, companionship, comfort, love and solace, i.e., elements of “consortium.”
The case of Kane v. Quigley (1964), 1 Ohio St.2d 1, 30 O.O.2d 1, 203 N.E.2d 338, involved an action by minor children against a female “enticer” alleged to *248have wrongfully induced the children’s father to abandon his family, thereby causing the children to be deprived of the father’s affections, companionship and guidance. In Kane, this court stated that “[n]o right of consortium exists between a parent and child,” and concluded that “[t]here is no legal right in a child to maintain such an action for alienation of affections since that cause of action is based upon the right of consortium.” Id. at 3, 30 O.O.2d at 2, 203 N.E.2d at 339-340. In the case at bar, the issue is whether a parent may recover damages for the parent’s loss of filial consortium premised upon a child’s personal injuries — a situation markedly different from the issue addressed in Kane where the court refused to recognize an amatory action by minor children for their loss of a parent’s affections. Thus, Kane has no precedential value in cases such as the one now before us where personal injuries are involved. Further, with regard to Kane, we are, in general, persuaded by the analysis of the issue as set forth in the dissents in Kane, supra, at 5-10, 30 O.O.2d at 3-6, 203 N.E.2d at 340-344 (Gibson, J., dissenting), and High v. Howard (1992), 64 Ohio St.3d 82, 86-96, 592 N.E.2d 818, 821-827 (Resnick, J., dissenting), and would apply and limit such reasoning to cases where the allegation is one involving physical injury to a person.
In Whitehead, supra, paragraph three of the syllabus, this court held that:
“Where a defendant negligently causes injury to a minor child, that single wrong gives rise to two separate and distinct causes of action: an action by the minor child for his personal injuries and a derivative action in favor of the parents of the child for the loss of his services and his medical expenses.”
The syllabus law in Whitehead is much the same as that found in Grindell, supra, at paragraph one of the syllabus:
“Where a minor child sustains an injury allegedly as the result of negligence of a defendant, two separate and distinct causes of action arise: an action by the minor child for his personal injuries and a derivative action in favor of the parents of the child for the loss of his services and his medical expenses. * * * ” (Citation omitted.)
Neither Whitehead nor Grindell, supra, involved a claim by parents for loss of a child’s society and companionship. In Whitehead, a derivative action had been maintained by the parents of a minor child for “medical expenses” and for the loss of the child’s “services.” Id., 20 Ohio St.2d at 110, 112, 49 O.O.2d at 436, 437, 254 N.E.2d at 12, 13. In Grindell, the father of a minor child sought recovery in a derivative action for “medical expenses incurred in the treatment of his son.” Id., 28 Ohio St.2d at 73, 57 O.O.2d at 260, 275 N.E.2d at 615. Therefore, Whitehead and Grindell do not stand for the proposition that recovery in a parent’s derivative action for injury to a minor child is limited to medical expenses and the value of lost services. The question whether intangible losses, *249such as society and companionship, were recoverable in a parent’s derivative action was not an issue in either of these two cases.
In Keaton v. Ribbeck (1979), 58 Ohio St.2d 443, 444-445, 12 O.O.3d 375, 375-376, 391 N.E.2d 307, 308, this court concluded, construing a prior version of Ohio’s Wrongful Death Act, that the term “pecuniary injury” in former R.C. 2125.02 did not include wrongful death claimants’ losses of the society, comfort and companionship of the decedent. The court reached this conclusion by citing cases such as Karr v. Sixt (1946), 146 Ohio St. 527, 33 O.O. 14, 67 N.E.2d 331, which, in turn, relied upon precedents dating back to the early part of this century. The court in Keaton also addressed an argument concerning the constitutionality of former R.C. 2125.02:
“Appellant argues specifically that it is a denial of equal protection to award a spouse damages for loss of society, comfort and companionship, elements of lost consortium, for non-fatal injuries to the spouse’s marital partner, yet not allow recovery of such damages where death results. Since the instant cause involves the death of an unwed minor, however, the more accurate inquiry should be whether parents and siblings of a non-fatally injured child are entitled to recover these damages * * *.
“Appellant has not cited, nor has our research discovered, any decisions of this court where loss of society, companionship and comfort of a child was permitted to be considered by a jury in assessing damages. Those cases which do discuss damages recoverable for negligent injury to a minor disregard these losses. See, e.g., Grindell v. Huber (1971), 28 Ohio St.2d 71 [57 O.O.2d 259, 275 N.E.2d 614]; Whitehead v. Genl. Tel Co. (1969), 20 Ohio St.2d 108 [49 O.O.2d 435, 254 N.E.2d 10]. Since the law does not distinguish between the right to recover damages for the lost society of an injured child and a fatally injured child, there is no basis upon which an equal protection challenge may be premised. * * * ” Keaton, 58 Ohio St.2d at 445-446, 12 O.O.3d at 376, 391 N.E.2d at 308-309.
The statement in Keaton which implies that Whitehead and Grindell, supra, place a limitation on recovery in a parent’s derivative action is inaccurate. Whitehead and Grindell did not “disregard” society, comfort and companionship as elements of compensable damage in cases involving injury to a minor child. Those elements of damage were not at issue in Whitehead and Grindell. Moreover, the dearth of decisions from this court on the issue of a parent’s right to recover for loss of filial society in non-fatal injury cases does not militate against recognizing that such losses are compensable. The scarcity of precedent on the question might best be explained by reference to a stagnant and antiquated view of the parent-child relationship which harks back to the days when children were thought to have little or no social value other than as laborers and wage-earners.
*250The right of a parent to recover for the loss of an injured child’s “services” (ie., labor and earnings) is a common-law right which dates back to a period in history when children were viewed as economic assets, and the child’s value to the family was predominantly (if not exclusively) that of a laborer and wage-earner. See, generally, Note, Parent’s Recovery for Loss of Society and Companionship of Child (1978), 80 W.Va.L.Rev. 340; Love, Tortious Interference with the Parent-Child Relationship: Loss of an Injured Person’s Society and Companionship (1976), 51 Ind.L.J. 590; and Shockley v. Prier (1975), 66 Wis.2d 394, 225 N.W.2d 495. At common law, a child was considered to occupy the same status with regard to a parent as a servant occupied with regard to his master. Note, supra, 80 W.Va.L.Rev. at 340-341; Love, supra, 51 Ind.L.J. at 599-601. This historical view of the parent-child relationship was fueled by the realities of an economic system where child labor was prevalent, and children represented a significant source of real or potential income to the family unit. See, generally, Note, supra, 80 W.Va.L.Rev. 340; and Shockley, supra. Thus, the gist of an action by the parents of an injured child was for monetary losses occasioned by the tortfeasor’s conduct. This is no longer the case.
Times have changed and so should the law. Courts and commentators agree that the master-servant analogy to the relationship between parent and child is long overdue for judicial burial. See, e.g., Note, supra, 80 W.Va.L.Rev. 340; Love, supra, 51 Ind.L.J. 590; Shockley, supra; and Howard Frank, M.D., P.C. v. Superior Court (1986), 150 Ariz. 228, 722 P.2d 955. In the vast majority of modern family situations, children can no longer be considered an economic asset to their parents. The present-day economic burdens of raising children, coupled with child labor laws and mandatory school attendance, virtually ensure that recovery for loss of “services” alone will not adequately compensate the parents of an injured child for the true losses they suffer. Indeed, in these modern times, the society, companionship, comfort, love and solace between parents and their child are the essence of that relationship, more so than the “services” a minor child is capable of rendering to his or her parents.
In addition, Ohio’s Wrongful Death Act has been amended since this court’s decision in Keaton, supra. R.C. 2125.02 now specifically permits wrongful death claimants to recover for loss of earning capacity, services and society of the decedent as elements of compensable damage.6 • Thus, in the present day, it *251would be incongruous to deny parents recovery for loss of the society and companionship of a seriously injured child while recognizing that such losses are compensable in cases involving death.
A review of the decisions from this court which affect the issue before us today leads us to the conclusion that none of our cases has ever prohibited the parent of a non-fatally injured child from maintaining a derivative action against a third-party tortfeasor for the parent’s loss of filial society, comfort, companionship, etc. In fact, a careful reading of this court’s decision in Clark, supra, reveals a recognition by this court, as early as 1877, that such losses might constitute compensable elements of damage. We can find no specific common-law impediments to recovery for such losses. If there were any, they would be devoid of rational justification in the modern law. The common law is ever-evolving and we have the duty, absent action by the General Assembly on a specific question, to be certain that the law keeps up with the ever-changing needs of a modern society. Thus, we now formally recognize the apparently long-existing right of a parent to recover damages for loss of filial consortium.
Accordingly, we now hold that a parent may recover damages, in a derivative action against a third-party tortfeasor who intentionally or negligently causes physical injury to the parent’s minor child, for loss of filial consortium. We further find that “sendees” are just one aspect of consortium. “Consortium” includes services, society, companionship, comfort, love and solace. Other courts in this state (including the trial court and the court of appeals in the case at bar) have already recognized that such losses are compensable elements of damage in a parent’s derivative action against a third-party tortfeasor. See Norvell, supra, and Drayton v. Jiffee Chem. Corp. (N.D.Ohio 1975), 395 F.Supp. 1081, 1097, 1 O.O.3d 325, 339-340, modified (C.A.6, 1978), 591 F.2d 352, 12 O.O.3d 135.
Appellant sets forth a number of policy arguments against recognition of a parental right to pursue recovery for the parent’s loss of the society, companionship, love and solace of an injured child. These arguments include the difficulty of measuring damages, the “need” to limit tort liability, the danger of double *252recovery, and the undesirability of permitting parents to testify in open court as to the diminished value of the parent’s relationship with the child. Appellant’s arguments are not persuasive.
The difficulty in measuring damages for a parent’s loss of filial consortium is no justification for denying the right to pursue the claim. In the case at bar, the losses suffered by Joshua’s mother are readily apparent. Joshua has been rendered profoundly deaf, and he and his mother will be unable to enjoy a number of life experiences normally shared between parent and child. Simply because appellee’s loss of the consortium of her child is intangible in nature does not mean that the loss is any less real and substantial, or that the loss should go uncompensated. Courts and juries have been called upon to determine damages for loss of spousal consortium for years, and have apparently done so without much difficulty. We have no reason to believe that assessing damages for loss of filial consortium will prove to be any more difficult. We note that pursuant to R.C. 2125.02(B)(3), courts and juries may currently award damages for loss of society as an element of damages in wrongful death cases. We also note that the jury in this case seemingly had little difficulty measuring damages for loss of filial consortium, although the award was “capped” by virtue of former R.C. 2307.43. We concede that money is a poor substitute for the damages appellee has sustained in this case, and that money will not restore Joshua’s hearing. However, monetary compensation is currently the best our system of justice has to offer.
As to the “need” to limit liability, appellant suggests that recognizing the right of parents to maintain a claim for loss of filial consortium (in a derivative action already recognized in the law) could eventually lead to the recognition of the right of stepparents, brothers, sisters, aunts, uncles and grandparents, etc., to maintain separate actions for their loss of the consortium of the injured child. Appellant essentially urges that a line must be drawn, and that it should be drawn here. We agree with appellant that a line should be drawn somewhere, and today we hold only that the parents of a minor child may maintain a claim for loss of filial consortium. We make no suggestion that the right does or should extend to a Gilbert and Sullivan cavalcade of “[h]is sisters and his cousins, whom he reckons up by dozens, and his aunts! ”7 The parent-child relationship is unique, and it is particularly deserving of special recognition in the law. As we stated in Williams v. Williams (1975), 44 Ohio St.2d 28, 29, 73 O.O.2d 121, 122, 336 N.E.2d 426, 427, “[i]n our society, the parent-child relationship is special, invoking strong feelings of love and affection.”
*253Appellant also suggests that permitting a parent to maintain a claim for loss of filial consortium creates the possibility of double recovery. However, the gist of a claim for loss of filial consortium is for the loss the parent suffers as a result of an injury to the child, which includes loss of services, society, companionship, comfort, love and solace. The child does not also recover for that loss. Furthermore, appellant’s argument assumes that a jury will be unable to follow proper instructions designed to prevent the possibility of double recovery. That assumption has been rejected under analogous circumstances. See Clouston v. Remlinger Oldsmobile Cadillac, Inc. (1970), 22 Ohio St.2d 65, 72-73, 51 O.O.2d 96, 100-101, 258 N.E.2d 230, 234. As always, we have the utmost confidence in a jury’s ability to follow the law in accordance with proper instructions.
Appellant has also expressed concern that permitting recovery for loss of filial consortium in non-fatal injury cases will cause parents to testify in open court to minimize the worth of the parent-child relationship and disparage the “value” of the injured child. However, we do not believe that a parent is likely to proclaim in open court, before a jury and the injured child, that no love or affection exists between parent and child as a result of the tortfeasor’s conduct. This would be an unseemly spectacle indeed, and is not likely to happen. Rather, the parent’s testimony will more likely be focused on the parent’s and child’s inability to share in the activities and enjoyment of life experiences normally shared by parents and their children. Such testimony will not degrade the child or minimize the importance of the parent-child relationship in our society.
Appellant also argues that recognition of a rule permitting parental recovery for loss of filial consortium in non-fatal injury cases is a matter best left to the legislature. We disagree. In response to appellant’s argument, we stress that it was this court, not the legislature, that first recognized and established the right of a wife to maintain an action for loss of consortium against one who injures her husband. See Flandermeyer v. Cooper (1912), 85 Ohio St. 327, 98 N.E. 102; and Clouston, supra. See, also, Westlake v. Westlake (1878), 34 Ohio St. 621. When the common law has been out of step with the times, and the legislature, for whatever reason, has not acted, we have undertaken to change the law, and rightfully so. After all, who presides over the common law but the courts? As we stated in the historic case of Flandermeyer, supra, at 337-338, 98 N.E. at 104:
“A statutory right can not change except by action of the law-making power of a state. But it is the boast of the common law that: ‘Its flexibility permits its ready adaptability to the changing nature of human affairs.’ So that whenever either by the growth or development of society or by the statutory change of the legal status of any individual he is brought within the principles of the common law, then it will afford to him the same relief that it has theretofore afforded to others coming within the reason of its rules. If the wrongs of the wife are the *254same in principle as the wrongs of the husband, there is now no reason why the common law should withhold from her the remedies it affords to the husband.”
In finding that the common law should change to permit the wife co-equal rights to maintain an action for loss of spousal consortium, the court in Flandermeyer, in an early enlightened view, stated:
“Either we must hold that the common law is fixed, unchangeable and immutable, that it possesses no such flexibility as will permit its ready adaptability to changing conditions of human affairs, or that when every reason and every theory for denying the wife the same rights as the husband has entirely disappeared from our jurisprudence, that she is now equally entitled with her husband to every remedy that the common law affords, and we have no hesitation in adopting the latter view.” Id., 85 Ohio St. at 340, 98 N.E. at 105.
The common law is not static. It is dynamic, and it must continue to evolve to keep up with the times.
Finally, appellant urges that we should refrain from recognizing a common-law rule permitting parents recovery for their loss of the consortium of a child because a number of courts in our sister states have refused to recognize the existence of such an action.8 Our answer to this contention is twofold. First, and again, we are not creating a new right. We are, at the most, rediscovering a right that has apparently always existed but has never been given full life by this court. Second, we are more persuaded by the decisions of those courts which have undertaken to recognize an action for loss of filial consortium,9 as opposed to those that have taken a contrary view.
We recognize that our decision today represents a departure from the reasoning in the recent case of High v. Howard, supra, 64 Ohio St.3d 82, 592 N.E.2d 818, wherein the court held that: “Under Ohio law, a child does not have a cause of action for loss of consortium against a third-party tortfeasor who negligently or intentionally injures the child’s parent.” Id. at syllabus. High could be distinguished from the case at bar since High addressed the issue whether Ohio *255recognizes the right of a child to maintain an action for loss of “parental consortium.” However, our holding with respect to the right of a parent to maintain a claim for loss of filial consortium is logically inconsistent with the holding (and reasoning) in High. Regardless of who suffers the physical injury (parent or child), the other member of the parent-child relationship may suffer loss of the consortium of the injured victim. It is, therefore, necessary to revisit High in light of our decision today.
Justice Resnick’s well-reasoned dissent in High, 64 Ohio St.3d at 86-96, 592 N.E.2d at 821-827, accurately explains why the majority decision in that case is fatally flawed. The dissent clearly sets forth the reasons why this court should recognize a cause of action by a minor child for loss of consortium occasioned by an injury to the child’s parent. A majority of this court is persuaded by that dissent.
Therefore, for the reasons set forth in our opinion today, and for those set forth in Justice Resnick’s dissent in High, we overrule High and hold that, in Ohio, a minor child has a cause of action for loss of parental consortium against a third-party tortfeasor who negligently or intentionally causes physical injury to the child’s parent. In this context, consortium includes society, companionship, affection, comfort, guidance and counsel.
Those who take umbrage with our decision recognizing the rights of parents and children may suggest that the only change that has occurred since High was decided is a change in the composition of this court. However, High was decided by a hotly debated and deeply divided four-to-three vote. Rather than perpetuate what we believe to be an unfair and legally unjustifiable conclusion in High, we have chosen to overrule that decision in favor of the law set forth herein. Our critics may wish to perpetuate an anachronistic and sterile view of the relationship between parents and children, but we seek to distance ourselves from that viewpoint. Either the common law must be modernized to conform with presents day norms, or it will engender a lack of respect as being out of touch with the realities of our time.
For the foregoing reasons, we affirm the judgment of the court of appeals. We further order that our holdings today be applied only prospectively and, of course, to the case at bar.

Judgment affirmed.

A.W. Sweeney, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., Wright and Wolff, JJ., dissent.
William H. Wolff, Jr., J., of the Second Appellate District, sitting for Resnick, J.

. R.C. 2125.02 currently provides, in part:
“(A)(1) Except as provided in this division, an action for 'wrongful death shall be brought in the name of the personal representative of the decedent for the exclusive benefit of the surviving spouse, the children, and the parents of the decedent, all of whom are rebuttably presumed to have suffered damages by reason of the wrongful death, and for the exclusive benefit of the other next of kin of the decedent. * * *
*251« * ^ *
“(B) Compensatory damages may be awarded in an action for wrongful death and may include damages for the following:
“(1) Loss of support from the reasonably expected earning capacity of the decedent;
“(2) Loss of services of the decedent;
“(3) Loss of the society of the decedent, including loss of companionship, consortium, care, assistance, attention, protection, advice, guidance, counsel, instruction, training, and education, suffered by the surviving spouse, minor children, parents, or next of kin;
“(4) Loss of prospective inheritance to the decedent’s heirs at law at the time of his death;
“(5) The mental anguish incurred by the surviving spouse, minor children, parents, or next of kin.”


. The Complete Plays of Gilbert and Sullivan (1938) 110, H.M.S. Pinafore, Act I.


. See, e.g., Smith v. Richardson (1965), 277 Ala. 389, 171 So.2d 96; Baxter v. Superior Court (1977), 19 Cal.3d 461, 138 Cal.Rptr. 315, 563 P.2d 871; Dralle v. Ruder (1988), 124 Ill.2d 61, 124 Ill.Dec. 389, 529 N.E.2d 209; Norman v. Massachusetts Bay Transp. Auth. (1988), 403 Mass. 303, 529 N.E.2d 139 (superseded by statute); Sizemore v. Smock (1988), 430 Mich. 283, 422 N.W.2d 666; Butler v. Chrestman (Miss.1972), 264 So.2d 812; Powell v. Am. Motors Corp. (Mo.1992), 834 S.W.2d 184; Siciliano v. Capitol City Shows, Inc. (1984), 124 N.H. 719, 475 A.2d 19; Boucher v. Dixie Med. Ctr. (Utah 1992), 850 P.2d 1179; Heidt v. Heidt (1992), 108 Nev. 1009, 842 P.2d 723; Gates v. Richardson (Wyo.1986), 719 P.2d 193; Wilson v. Galt (N.M.App.1983), 100 N.M. 227, 668 P.2d 1104; and Gilbert v. Stanton Brewery, Inc. (1946), 295 N.Y. 270, 67 N.E.2d 155.


. See, generally, Shockley, supra; Norvell, supra; Howard Frank, M.D., P.C., supra; Reben v. Ely (App.1985), 146 Ariz. 309, 705 P.2d 1360; Yordon v. Savage (Fla.1973), 279 So.2d 844; and Masaki v. Gen. Motors Corp. (1989), 71 Haw. 1, 780 P.2d 566.